Appeal by the defendant from a judgment of the County Court, Westchester County (Bellantoni, J.), rendered June 15, 2005, convicting him of attempted criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
With certain exceptions not applicable herein, the ameliorative provisions of the Drug Law Reform Act (L 2004, ch 738, § 41 [d-1]; hereinafter the Act) were not to be applied to crimes committed before the effective date of the Act. Here, the defendant committed the instant offense before the effective date of the Act. Accordingly, the court properly determined that the defendant was not entitled to the ameliorative provisions of the Act (see People v Utsey, 7 NY3d 398 [2006]). Miller, J.P., Krausman, Spolzino, Fisher and Dillon, JJ., concur.